             Case 1:19-cv-03089 Document 1-4 Filed 10/15/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL OLESUMI ADEBOYE                §
2801 Kirkland Avenue                   §
District Heights, MD 20747             §
                                       §
                                       §
                                       §
Plaintiff,                             §
                                       §
        v.                             §
                                       §
               §
                                       §
Jessie K. Liu                          §
US Attorney for DC                     §
United States Attorney’s Office        §
555 4th Street, NW                     §
Washington, DC 20001                   §
                                       §
And,                                   §
                                       §
THE DISTRICT OF COLUMBIA               §
                                       §
SERVE:                                 §
Muriel Bowser                          §
Mayor of the District of Columbia      §
1350 Pennsylvania Ave, 4th Floor       §
Washington, DC 20004                   §
                                       §
Karl Racine                            §
Attorney General for DC                §
441 4th Street, 6th Floor              §
Washington, DC 20001                   §
                                       §
Defendants                             §




                                    COMPLAINT

                                    I. Jurisdiction




                                           1
              Case 1:19-cv-03089 Document 1-4 Filed 10/15/19 Page 2 of 5



        1.        This Court has jurisdiction under 28 U.S.C. § 1331 with regard to the United

States and supplementary jurisdiction over the District of Columbia pursuant to 28 U.S.C. §

1367(a).


        2.      Venue is proper in this district under 28 U.S.C. § 1391. A substantial

part of the events or omissions alleged herein occurred within the District of

Columbia.

       3.       Plaintiff brings causes of action under the Federal Tort Claims Act

("FTCA"), 28 U.S.C. §§ 2671 et seq., having exhausted his administrative remedies by filing

notice of his claim with the Federal Bureau of Prisons. Six months have now elapsed with

no action taken by the United States.

      4. Plaintiff has provided timely notice to the District of Columbia under D.C. Code 12-309

                                            II. Parties

       5.    The Unites States is the Federal Government.

       6.    The District of Columbia is a Municipal Authority.

       7.    Plaintiff is a resident of the State of Maryland who at all material times hereto was

incarcerated in the District of Columbia.




                                        III. Factual Background

              8. On May 10, 2018 Mr. Adeboye was sentenced by Judge Raffinan of the DC

       Superior Court in, United States v. Olesemi Adeboye, Case No. 2016 CF2 002930 to one


                                                 2
     Case 1:19-cv-03089 Document 1-4 Filed 10/15/19 Page 3 of 5



year in prison. Mr. Adeboye, who was being held at the D.C. Jail, a facility operated by

the District of Columbia Department of Corrections, should have been released that day

since he had already completed the sentence. In fact, he continued to be held at D.C. Jail,

and was not released until May 21, 2018 and then only after an E-mail from his attorney

Ieshaah Murphy to Maria Amato, General Counsel for the Department of Corrections.

Between May 10. 2018 and May 21, 2018, Mr. Adeboye repeatedly informed DC Jail

personnel that that he was being detained past his sentence completion date but no action

was taken in response to his complaints.

      9. On May 11, 2018 Mr. Adeboye’s release date was originally calculated to be

May 23, 2018 by the United States Bureau of Prisons. (BOP) at a facility believed to be in

Texas.   On May 21, 2018, BOP, at the request of the District Department of Corrections,

re-calculated Plaintiff’s sentence completion date and changed it to April 23, 2018. The

District then released Mr. Adeboye the same day since Mr. Adeboye had clearly

completed his sentence and in fact had done so at the time he was sentenced.

      10. The mistake made by BOP on May 11, 2018 was obvious and apparent and

should have been spotted by D.C. Department of Corrections personnel had they been

exercising reasonable care.

      11. Further and in the alternative, the District of Columbia supplied inaccurate

information to BOP when it initially calculated Mr. Adeboye’s sentence.




                                      COUNT ONE

      12. Plaintiff hereby incorporates the preceding paragraphs, supra, by reference.




                                           3
     Case 1:19-cv-03089 Document 1-4 Filed 10/15/19 Page 4 of 5



      13. Defendant United States, through its BOP failed to take reasonable care in

calculating Mr. Adeboye’s release date on May 11, 2018.

      14. Such negligence proximately caused Plaintiff to be falsely imprisoned.

          WHEREFORE, plaintiff prays for a judgment against defendant United States

of America, awarding compensatory damages in the amount of $60,000, (Sixty Thousand

Dollars), allowable costs of this suit, and any other relief deemed appropriate by the court.




                                      COUNT TWO

      15. Plaintiff hereby incorporates the preceding paragraphs, supra, by reference.

      16. The District of Columbia failed to take reasonable care when furnishing BOP

with details of Mr. Adeboye’s time served prior to his sentencing; failed to correct an

obvious and apparent error by BOP when it initially calculated his release date and failed

to take reasonable steps to investigate Mr. Adeboye’s repeated claims that he was being

over-detained while being held at D.C. Jail.

      17. Such negligence proximately caused Plaintiff to be falsely imprisoned.



          WHEREFORE, plaintiff prays for a judgment against defendant District of

Columbia, awarding compensatory damages in the amount of $60,000, (Sixty Thousand

Dollars), allowable costs of this suit, and any other relief deemed appropriate by the court.




                                          4
Case 1:19-cv-03089 Document 1-4 Filed 10/15/19 Page 5 of 5



                                 Respectfully Submitted,


                                 /s/____________________
                                 Geoffrey D. Allen
                                 D.C. Bar No. 288142
                                 1030 15th St. N.W.
                                 Washington D.C. 20005

                                 Tel: (202) 778-1167

                                 GeoffreyAllen@Verizon.Net




                         JURY DEMAND

    Plaintiff demands trial by jury as to the District of Columbia.




                                /s/_____________________
                                Geoffrey D. Allen




                                  5
